Citation Nr: 9923962	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to October in 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The Board remanded this case to 
the RO for further development in December 1998, and the case 
has since been returned to the Board.


REMAND

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Failure to comply with a Board 
remand constitutes a procedural error warranting a further 
remand.  See 38 C.F.R. § 19.9 (1998).

The requested action indicated in the Board's December 1998 
remand included affording the veteran a VA examination (or 
examinations, if deemed necessary) to determine the nature 
and extent of any current back, right shoulder, or ulcer 
disorders.  A report of a January 1999 VA examination, 
conducted at the Westside (Chicago) VA Medical Center (VAMC), 
addresses the veteran's claimed back and right shoulder 
disorders, and this report contains a diagnosis of "[m]ild 
abdominal pain, due to lumbosacral spine disease."  This 
report contains no medical findings pertaining to any 
gastrointestinal disorders, even though the veteran 
complained of bright red blood in his stool on multiple 
occasions and variable, if short-lived, abdominal pain.  
Rather, the examiner noted that "this pain does not suggest 
any problem with peptic ulcer disease or digestive problem 
but rather a musculoskeletal problem," with no further 
medical explanation or findings offered.  Given the veteran's 
subjective complaints and the instructions of the prior 
remand, an examination of the gastrointestinal system should 
have been included with the prior examination and remains to 
be accomplished.  See Stegall, supra.

Moreover, the Board observes that the report of the January 
1999 VA examination indicates that x-rays were ordered of the 
right shoulder, lumbosacral spine, and upper gastrointestinal 
system.  However, reports of such x-rays are not contained in 
the claims file, and there is no indication from the file 
that the veteran failed to appear for these x-rays.  The 
Board would point out that the Court has held that the VA has 
constructive notice of all records corresponding to VA 
treatment and should ensure that such records are associated 
with the veteran's claims file.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Westside 
VAMC and request the reports of x-rays of 
the veteran's right shoulder, lumbosacral 
spine, and upper gastrointestinal system 
from January 1999.  If such reports are 
not available, the RO should document 
their unavailability in the claims file 
and ensure that the veteran is scheduled 
for x-rays of those anatomical areas at a 
VA facility.

2.  Then, the RO should afford the 
veteran an examination, with an 
appropriate examiner, to determine the 
nature and extent of any current 
gastrointestinal disorders.  The RO 
should provide the examiner with the 
veteran's claims file, and the examiner 
should review the claims file in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and the examiner is 
requested to provide a diagnosis for each 
gastrointestinal disorder noted upon 
examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, after ensuring that all 
requested development has been 
accomplished in compliance with this 
REMAND, the RO should readjudicate the 
veteran's claim of entitlement to a 
permanent and total disability rating for 
pension purposes.  This readjudication 
should fully incorporate the results of 
the requested examination and x-rays, and 
a disability evaluation should be 
assigned for each current disability 
shown by the evidence of record.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplementary Statement of the Case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the disposition warranted in this case.  No 
action is required on the part of the veteran until he is so 
notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


